Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Schlier on 5 May 2022.

The application has been amended as follows: 

Amended the claims as follows: 
	1. (Currently Amended)  A method for manufacturing at least one horological component comprising the following steps:
	a)  providing a substrate, depositing a first electrically conductive layer thereon, and applying a layer of photosensitive resin;
	b)  performing hot stamping via a buffer of the layer of photosensitive resin[[,]] by pressing the buffer up to a predefined distance from the substrate to form a shaped shape the layer of photosensitive resin;
	c)  irradiating the shaped layer of photosensitive resin through a mask defining at least a first level of the component and dissolving non-irradiated zones of the shaped layer of photosensitive resin to reveal in places the first electrically conductive layer and form a mould comprising a first and a second level;
	d)  depositing a metallic layer by electroforming in the mould from the first electrically conductive layer to form the component, the metallic layer substantially reaching a top surface of the shaped layer of photosensitive resin; and
	e)  successively removing the substrate, the first electrically conductive layer and the shaped layer of photosensitive resin to release the component.
		
	3. (Currently Amended)  The method according to claim 1, wherein during step b), the layer of photosensitive resin is heated between 70°C and 150°C.

	6. (Currently Amended)  The method according to claim 1, further comprising a step between step c) and d) of locally depositing a second electrically conductive layer on the irradiated zones.

	8. (Currently Amended)  The method according to claim 6, wherein the second electrically conductive layer is deposited via [[the]] printing of an ink or a conductive resin.

	9. (Currently Amended)  The method according to claim 1, wherein the first electrically conductive layer comprises one of Au, Ti, Pt, Ag, Cr, [[and]] or Pd.

	12. (Currently Amended)  The method according to claim 11, wherein the substrate made of transparent material comprises a transparent conductive layer and metallised zones on one of the faces a face thereof to form a mask.
	
	13. (Currently Amended)  The method according to claim 1, wherein the first electrically conductive layer has a thickness between 50nm and 500nm.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowed over the closest prior art of record. Carozzani (WO 2017/084807, citing US 2019/0262896 as an English translation) is considered to represent the closest prior art.
Regarding Claim 1, Carozzani (WO’807) teaches a method for making horological components (e.g. pallet, escapement, [0039]) and suggests considering prior art LIGA methods for making such components [0020], the LIGA methods comprising steps of a) providing an electrically conducting substrate and applying a layer of photosensitive resin [0020]; b) molding a first layer of resin up to a predefined distance from the substrate so as to retain a layer of resin, to shape the layer of resin and form a first level of the component (implied in the description, “allows a three-dimensional structure to be obtained, which can be filled by electrodeposition of metal,” [0020]); c) irradiating the layer of resin (X-ray or UV, [0020-0022]), shaped through a mask [0020, 0022], defining at least a first level of the component and dissolving the non-irradiated zones of the layer of photosensitive resin (“removing chemically,” [0020]) and forming a mould comprising a first and a second level (“three-dimensional structure to be obtained, which can be filled by electrodeposition of metal” [0020]) d) depositing a metallic layer by electroforming in the mould from the first conductive layer (electrodeposition of metal into a mold, [0020]) to form the component. WO’807 fails to teach the combination of limitations including hot stamping via a buffer the layer of photosensitive resin and irradiating a shaped layer of photosensitive resin . . . to reveal in places the first electrically conductive layer. No prior art which teaches or suggests the claimed combination of steps has been identified as of the time of this Allowance. Therefore, Claim 1 is allowed. Claims 2-14 are allowed as depending from allowed Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712